Citation Nr: 0416666	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  98-03 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chronic fatigue, also claimed as a 
manifestation of an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by sensory peripheral neuropathy of the lower 
extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 



INTRODUCTION

The veteran had active service from June 1973 to December 
1974, from January 1990 to May 1990, and from November 1990 
to May 1991.  The veteran served in the Southwest Asia 
theater of operations (Saudi Arabia) from January 1991 to 
April 1991 in support of operation Desert Shield / Desert 
Storm.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that, in relevant part, denied the claims for 
service connection for chronic fatigue as due to undiagnosed 
illness and service connection for generalized nerve damage 
as due to undiagnosed illness.  The veteran has timely 
perfected an appeal of these determinations to the Board.  In 
September 2000, the Board, in relevant part, remanded these 
issues for further development.

In the September 2000 Board decision and remand, the Board 
determined that service connection for generalized nerve 
damage, claimed as a manifestation of an undiagnosed illness, 
was precluded by law because it had been diagnosed as sensory 
peripheral neuropathy.  Thus, the Board has characterized the 
issue as stated on the title page.


FINDINGS OF FACT

1.  The symptoms of chronic fatigue are attributable to other 
clinically diagnosed illnesses: obstructive sleep apnea, 
diabetes mellitus, hypertensive cardiovascular disease, and 
depression.

2.  The symptoms of chronic fatigue, as attributable to 
obstructive sleep apnea, diabetes mellitus, hypertensive 
cardiovascular disease, and depression, were not shown in 
service or within one year thereafter and are not shown to be 
related to any incident of service.

3.  The symptoms of chronic fatigue, as attributable to 
obstructive sleep apnea, diabetes mellitus, hypertensive 
cardiovascular disease, and depression, are not related to 
any of the veteran's service-connected disabilities.

4.  The evidence of record does not demonstrate that the 
veteran has a current disability manifested by sensory 
peripheral neuropathy of the lower extremities.  


CONCLUSIONS OF LAW

1.  A disability manifested by symptoms of chronic fatigue 
was not incurred in or aggravated by service, nor may it be 
presumed to have been incurred in service, nor is it 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131, 1113, 1117, 5107 (West 
2002); 38 U.S.C.A. § 1117 (West 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.317 (2003).

2.  A disability manifested by sensory peripheral neuropathy 
of the lower extremities was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that during the course of this appeal the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(hereinafter VCAA).  This liberalizing law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, the U.S. Court of Appeals for Veterans Claims held 
that a service-connection claimant must be given a VCAA-
complying notice before an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Such a notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that the Pelegrini decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case is harmless error for the 
reasons specified below.  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical and lay 
evidence necessary to substantiate his claims.  In an April 
2003 letter, VA informed the veteran and his representative 
of the information and evidence necessary to substantiate his 
claims for service connection.  Additionally, the veteran was 
provided with a copy of the appealed February 1997 rating 
decision, the November 1997 statement of the case, a November 
1997 rating decision, November 1999 and September 2003 
supplemental statements of the case, and September 2000 Board 
decision and remand.  These documents provided notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the information and 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, the April 2003 
letter asked the veteran to complete an authorization and 
consent form for any additional treatment or evidence not 
previously identified so that VA could request those records.  
The letter also asked the veteran to inform VA of any 
additional information or evidence that might help support 
his claim.  Additionally, the letter informed the veteran 
that he could submit his own statements or statements from 
other people describing his disability symptoms.  Moreover, 
in a July 2003 letter, VA provided the veteran with another 
opportunity to submit additional evidence and argument 
concerning his appeal and informed the veteran that VA would 
obtain relevant records from any federal agencies, including 
medical records from the military, VA hospitals, and the 
Social Security Administration.  Thus, the Board finds that 
the aforementioned correspondences informed the veteran of 
the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the Board finds that VA has made reasonable efforts 
to inform the veteran that he could submit any information or 
evidence in support of his claim.  See Pelegrini v. Principi, 
supra.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, postservice private and VA medical 
records, VA examination reports, statements from laypersons, 
and assertions made by the veteran in support of his claims.  

Given the fact that the original rating decision as well as 
Board decision and remand pre-dated the enactment of the 
VCAA, the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the April and July 2003 letters, with subsequent 
re-adjudication of his claims in September 2003.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (describing harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements prior to the initial unfavorable AOJ decision is 
harmless.

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claims of 
entitlement to service connection for chronic fatigue and 
service connection for generalized nerve damage, to include 
sensory peripheral neuropathy of the lower extremities, poses 
no risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  


II.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2003).  If diabetes mellitus 
or cardiovascular disease is manifest to a degree of 10 
percent or more within one year after separation from 
service, the condition may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2003).  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  There must 
be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War. 38 U.S.C.A. § 1117 (West 1999); 38 C.F.R. 
3.317 (1999).  If signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, 
the Persian Gulf War presumption of service connection does 
not apply.  VAOPGCPRC 8-98; 66 Fed. Reg. 56614-15 (Nov. 9, 
2001).

The Board notes that the Persian Gulf War provisions of 38 
U.S.C. § 1117 were amended, effective March 1, 2002.  Pub. L. 
No. 107-103, 115 Stat. 976 (Dec. 27, 2001).  In pertinent 
part, the new law provides that, in addition to certain 
chronic disabilities from undiagnosed illness, service 
connection may also be granted for medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for 
any diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2003).


III.  Chronic Fatigue, Also Claimed as a Manifestation of an 
Undiagnosed Illness

A.  Factual Background

Service medical records are negative for chronic fatigue.

A May 1994 VA outpatient treatment report shows complaints of 
general fatigue during the past 1 1/2 to 2 years, and 
indicates a diagnosis of fatigue.  

A May 1994 Persian Gulf Registry examination indicates a 
problem with fatigue.  A subsequent September 1994 statement 
from S.R. Shapiro, M.D., reiterates the finding of fatigue 
from the above examination.  

An August 1995 VA examination report reflects that the 
veteran complained of daily chronic fatigue since December 
1991.  He stated that military physicians had examined him 
but that they were not sure as to the etiology of the chronic 
fatigue.  He has been treated on an outpatient basis and no 
medication has been prescribed.  The diagnosis was chronic 
fatigue, etiology undetermined.  

In a November 1996 statement, the veteran's significant other 
reported that she has lived with the veteran since 1988 and 
that the veteran complained of tiredness and lack of energy 
in late 1991, shortly after his return from the Southwest 
Asia theater of operations.  

In February 2003, the veteran underwent another VA 
examination.  The veteran started noticing fatigue when he 
was in the Persian Gulf theater and at that time he recalls 
having this fatigue since March of 1991 but he never reported 
this to the military physicians because he was told that it 
was normal fatigue.  His condition has been progressively 
getting worse, and now it is debilitating but only severe 
enough to impair his daily activities for 30 percent of the 
day.  He frequently falls asleep when he is driving and he 
always feels tired.  This fatigue did not start acutely; it 
started gradually getting worse over the years.  

He has occasional low grade fevers.  He denies non-exudative 
pharyngitis, palpable lymph nodes, or tender cervical or 
axillary lymph nodes but complains of frequent general muscle 
aches and weakness.  He exercises daily with walking more 
than 30 minutes at a rapid pace and using his stationary 
bicycle for 30 to 45 minutes.  After exercise, the fatigue 
lasts for a few minutes and it does not last 24 hours or 
more.  He complains of frequent headaches, mostly to the 
right side of his head around the parietotemporal area, 
usually happening at least once or twice a week.  He 
complains of some joint pains but they are not migratory in 
origin.  The pain is 60 percent of the time present only in 
both elbows and both hands at the same time.

He has some neuropsychological symptoms, including some 
depression, mostly due to his father's recent death and his 
mother's cancer.  
So he feels somewhat depressed but mostly because of these 
family conditions.  He has some sleep disturbances.  He has 
been diagnosed with obstructive sleep apnea and he has been 
treated with a CPAP (continuous positive airway pressure) 
machine that he uses every day.  He even adapted it so he can 
use it in his truck when he is at his job as a truck driver, 
but it does not help his fatigue.  He was diagnosed with 
diabetes mellitus two years ago and recently has not been 
well controlled.  Because of this, he has lost about 15 days 
of work in the last year, but recently he has been losing 
work also because of his left shoulder condition, which was 
diagnosed as probable rotator cuff injury, and his back 
condition.  

The examiner stated that the veteran does not meet the 
criteria for chronic fatigue syndrome.  Besides that, he has 
had obstructive sleep apnea throughout the years and he fits 
the characteristic symptoms for this.  The veteran is obese, 
has a short neck and even has loud snoring.  He also has 
other medical complaints that could cause him to have 
fatigue.  There is no functional impairment because of this 
fatigue.  He is still working three weeks out the month as a 
truck driver and he drives all over the United States.  He 
takes frequent stops because of his fatigue but he drives at 
least 10 hours daily during his job hours.  

Upon physical examination, blood pressure is 135/78 with a 
heart rate of 76 per minutes and respiratory rate of 8 per 
minute.  The veteran is alert, talkative, not in apparent 
distress.  He does not have any objective signs of fatigue at 
this point.  He is well nourished, obese, and has a short 
neck.  He comes to the examination walking with a cane and a 
left arm sling because of his left shoulder and back 
problems.  Again, there are no objective signs of fatigue at 
this point.  He looks pleasant and was even smiling and 
laughing throughout the interview.  The pupils are equal and 
reactive to light and accommodation.  He comes using 
eyeglasses.  The mouth and oral mucosa are well hydrated and 
there is no evidence of exudates on the throat.  He does have 
a prominent uvula.  The neck is short and supple and no 
lymphadenopathy.  The thyroid is not palpable.  There are no 
apparent bruits.  Breath sounds are clear to auscultation 
bilaterally.  Heart sounds are regular rate and rhythm with 
no apparent murmurs and no rubs.  The point of maximal 
impulse is in the sixth intercostals space, almost anterior 
clavicular line.  The abdomen is very protuberant.  There is 
no muscle atrophy, muscle wasting, cyanosis, clubbing, 
swelling or effusion in any aspect of his extremities.  
Cranial nerves III-XII are grossly intact; reflexes are 2/4 
throughout; and strength is 5/5 throughout.  There is no 
apparent gross sensory deficit in any aspect of his 
extremities.  There is gait abnormality because of walking 
with a cane, but he is able to walk on his heels and walk on 
his toes without any problems.  

The examiner then reviewed the veteran's diagnostic and 
clinical tests, noting no abnormalities except for 
hepatomegaly secondary to fatty metamorphosis; splenectomy, 
mild; and global left ventricular hypertrophy, mild left 
ventricular diastolic dysfunction.  

The examiner's final diagnoses were as follows: (1) chronic 
fatigue syndrome not found as the veteran does not meet the 
criteria for this condition; and (2) chronic fatigue, 
multifactorial in origin, found.  The examiner acknowledged 
that the veteran reported symptoms related to fatigue, but 
stated that there is no objective medical indication that the 
veteran is suffering from a disability manifested by chronic 
fatigue.  He further stated that the fatigue is mostly due to 
the veteran's obstructive sleep apnea as these are the 
characteristic signs of this condition, but that there is no 
subjective disability caused by this fatigue.  He also stated 
that the veteran's recently diagnosed diabetes mellitus, 
which recently has been uncontrolled, makes the fatigue 
worse.  Additionally, the examiner stated that the veteran 
has signs of some hypertensive cardiovascular disease 
manifested by left ventricular hypertrophy with preserved 
left ventricular function manifested by mild diastolic 
dysfunction which could cause an increase in his fatigue and 
shortness of breath.  In sum, he stated that the objective 
indications of chronic illness are attributed to these known 
clinical entities and not due to an undiagnosed illness at 
this time.  He again explained that the veteran does not even 
meet the criteria for chronic fatigue syndrome because he is 
able to function more than 50 percent of the time during the 
day at home and at work.  

In addition, the examiner stated that the veteran's chronic 
fatigue, manifested by obstructive sleep apnea, is not 
related to any service during his tour of duty in the 
Southwest Asia theater of operation during the Persian Gulf 
War.  He added that, because of his obesity and short neck, 
the veteran would have developed obstructive sleep apnea 
sooner or later regardless of his military service.  
Furthermore, the examiner stated that the obstructive sleep 
apnea was not caused by any condition or event that occurred 
between the veteran's tour of duty in the Southwest Asia 
theater during the Persian Gulf War, and that it is not a 
result of the veteran's service-connected degenerative disk 
disease of the cervical spine.  He continued to say that the 
obstructive sleep apnea is mostly due to non-service-
connected conditions, including his obstructive sleep apnea, 
some signs of major depression and signs of hypertensive 
cardiovascular disease, all of which can cause shortness of 
breath and fatigue.  

In conclusion, the examiner stated that it was his medical 
opinion that the veteran's chronic fatigue is not secondary 
to any condition that could have been acquired during his 
tour of duty in the Persian Gulf.  Most likely, it is 
secondary to his non-service-connected disabilities, 
including his obstructive sleep apnea, signs of major 
depression and signs of hypertensive cardiovascular disease 
as well as worsened by his recent diagnosis of uncontrolled 
diabetes mellitus type 2.  

B.  Analysis

The Board observes that the February 2003 VA examiner 
acknowledged the veteran's symptoms of chronic fatigue but 
stated that the veteran's symptomatology did not meet the 
criteria for chronic fatigue syndrome.  The Board also 
observes that the examiner stated that there was no objective 
medical indication that the veteran is suffering from a 
disability manifested by chronic fatigue.  Moreover, the 
examiner attributed the veteran's chronic fatigue to his 
obstructive sleep apnea, diabetes mellitus, hypertensive 
cardiovascular disease, and depression.  In this regard, the 
Board observes that the veteran's chronic fatigue has been 
attributed to known clinical diagnoses; thus, there is 
affirmative evidence that relates the veteran's symptoms of 
chronic fatigue to causes other than being in the Southwest 
Asia theater of operations during the Gulf War.  As such, the 
Gulf War presumption of service connection does not apply in 
this case.  VAOPGCPREC 8-98; 66 Fed. Reg. 56614-15.  
Similarly, the Board observes that, because the veteran's 
symptoms of chronic fatigue have been medically explained, 
service connection is not warranted for chronic fatigue 
syndrome under amended 38 U.S.C. § 1117 (West 2002).  
Additionally, to date, the Secretary has not determined that 
obstructive sleep apnea, diabetes mellitus, hypertensive 
cardiovascular disease or depression warrants a presumption 
of service connection under 38 U.S.C.A. § 1117.  See 
38 U.S.C.A. § 1117(a)(2)(C).  Thus, the Gulf War provisions 
on presumptive service connection are not for application in 
this case.  Therefore, the claim for service connection for 
chronic fatigue as a manifestation of an undiagnosed illness 
is denied.

In the alternative, the Board finds that service connection 
is not warranted for a disability manifested by symptoms of 
chronic fatigue, to include obstructive sleep apnea, diabetes 
mellitus, hypertensive cardiovascular disease, and 
depression.  

Service medical records are negative for complaints of or 
treatment for sleep apnea, and the first diagnosis of record 
appears in a report from the Gulf War Referral Center dated 
in July 1997, which is over 6 years after separation from his 
last period of service.  The Board observes that the February 
2003 VA examiner stated that the veteran's obstructive sleep 
apnea is not related to his service during the Persian Gulf 
War.  Additionally, the Board observes that the examiner 
stated that the veteran would have developed obstructive 
sleep apnea regardless of his military service due to his 
obesity and short neck.  In this regard, the Board observes 
that the Board denied service connection for abnormal weight 
gain for lack of competent medical evidence of a relationship 
between his obesity and service.  In summary, the record is 
negative for any competent medical evidence of a relationship 
between the veteran's obstructive sleep apnea and any of his 
periods of service.  Moreover, the Board observes that the 
veteran was previously denied service connection for sleep 
apnea as not well-grounded in an April 1999 rating decision.  
In light of the foregoing, the Board finds that service 
connection for obstructive sleep apnea, as manifested by 
symptoms of chronic fatigue, is not warranted.  See 38 C.F.R. 
§ 3.303 (2003).  

With respect to the veteran's diabetes mellitus, the Board 
initially notes that the information of record indicates that 
the veteran did not serve in the Republic of Vietnam.  The 
Board observes that service medical records are negative for 
diagnosis of or treatment for diabetes mellitus.  
Additionally, the Board observes that the veteran was not 
diagnosed with the disorder until 2001, which is ten years 
after separation from his last period of service and thus 
takes the veteran out of the presumptive one-year period 
under 38 C.F.R. § 3.307 (2003).  Furthermore, the record is 
negative for any competent medical evidence establishing a 
link between the veteran's diabetes mellitus and any of his 
periods of service.  Therefore, the Board finds that service 
connection for diabetes mellitus, as manifested by symptoms 
of chronic fatigue, is not warranted.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  

As for cardiovascular disease, the Board observes that 
service medical records are silent as to elevated blood 
pressure or diagnosis of any such disorder.  The Board 
observes that an August 1995 VA examination reports reflects 
by history that the veteran was diagnosed and treated for 
hypertension in May 1993; however, the first documented 
diagnosis of hypertension is not found until May 1994.  In 
this regard, the Board observes that even a May 1993 
diagnosis falls outside of the presumptive one-year period.  
The Board also observes that the August 1995 VA examiner 
noted that the veteran was asymptomatic and did not establish 
that the hypertension had its onset in service or that it was 
related to any period of service.  Additionally, the Board 
observes that the February 2003 VA examiner only reported 
signs of hypertensive cardiovascular disease and did not 
relate them to the veteran's service.  Furthermore, the 
record is negative for any competent medical evidence of a 
relationship between the veteran's cardiovascular disease and 
any of his periods of service.  Moreover, the Board observes 
that the Board previously denied service connection for 
hypertension in September 2000.  Thus, the Board finds that 
service connection for a cardiovascular disorder, as 
manifested by symptoms of chronic fatigue, is not warranted.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

Regarding the veteran's depression, the Board observes that 
service medical records are negative for complaints of or 
treatment for depression and the first record of treatment or 
diagnosis appears in a report from the Gulf War Referral 
Center dated in July 1997, which is over 6 years after 
separation from his last period of service.  Additionally, 
the Board observes that the diagnosis of depression, not 
otherwise specified, was not accompanied by an opinion as to 
its etiology.  The Board further notes that the February 2003 
VA examiner reported some neuropsychological symptoms, 
including some depression; however, the Board observes that 
the examiner attributed the veteran's depression mostly to 
his father's recent death and his mother's cancer.  
Therefore, the record is negative for any competent medical 
evidence of a relationship between the veteran's depression 
and any of his periods of service.  Moreover, the Board 
observes that the veteran was previously denied service 
connection for major depressive disorder in a November 1997 
rating decision, in which the RO denied the claim based on 
direct service connection as well as on Persian Gulf War 
presumption provisions.  More recently, in an August 2001 
rating decision, the RO denied service connection for 
cognitive disorder and adjustment disorder with mixed anxiety 
and depression on a direct basis and under the Persian Gulf 
War presumption.  Given the above, the Board finds that 
service connection for depression, as manifested by symptoms 
of chronic fatigue, is not warranted.  See 38 C.F.R. § 3.303 
(2003).  

Furthermore, the Board notes that the February 2003 VA 
examiner specifically denied any relationship between the 
veteran's chronic fatigue, which has been attributed to 
obstructive sleep apnea, diabetes mellitus, hypertensive 
cardiovascular disease, and depression, and any of his 
service-connected disabilities.  The Board observes that the 
examiner, in essence, denied any relationship between the 
veteran's service-connected disabilities and his obstructive 
sleep apnea, diabetes mellitus, hypertensive cardiovascular 
disease or depression.  Thus, the Board finds that service 
connection for a disability manifested by symptoms of chronic 
fatigue, to include the above-noted disorders, is also not 
warranted on a secondary basis.  See 38 C.F.R. § 3.310 
(2003).  

Therefore, the Board concludes that the preponderance of the 
evidence is against the claims for service connection for a 
disability manifested by symptoms of chronic fatigue, to 
include obstructive sleep apnea, diabetes mellitus, 
cardiovascular disease and depression; the benefit-of-the-
doubt doctrine is inapplicable, and the appeal is denied.  
See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

IV.  Sensory Peripheral Neuropathy

A.  Factual Background

Service medical records contain no reference to sensory 
peripheral neuropathy of the lower extremities.  They do show 
complaints of numbness in the veteran's left leg, pain 
radiating from his left lower back to his thigh, and 
notations that neurological findings, including sensory, were 
normal.

In May 1994, the veteran filed a claim for, among other 
things, service connection for nerve damage, in general.

At an August 1995 VA examination, the veteran reported that 
to the best of his knowledge he had never been diagnosed as 
having generalized nerve damage, and that such a notation 
must be a clerical error.  

A June 1997 VA EMG (electromyograph) examination report shows 
an essentially normal nerve conduction study except (1) 
prolonged distal latencies (borderline normal) in bilateral 
sural nerve (sensory) and (2) bilateral H-reflexes (tibial 
S1) and F-waves (right ulnar / right peroneal) were tested to 
be within normal limits (for age).  The examiner provides the 
following interpretations: (1) abnormal electrodiagnostic 
(EDX) study at this time; (2) EDX findings suggestive of mild 
left lumbosacral radiculopathy (with involvement of left 
posterior primary rami / paraspinals) at this time; (3) EDX 
findings also suggestive of mild sensory peripheral 
neuropathy in lower extremities (cannot be ruled out at this 
time); (4) follow-up with PMR, Neurosurgery, Gulf War 
Syndrome services for further intervention/studies (i.e., MRI 
imaging, PT); and (5) follow-up with EMG / Nerve conduction 
study in 6 to 12 months if clinically indicated.

A concurrent June 1997 VA EMG consultation report provides a 
provisional diagnosis of peripheral neuropathy vs. 
radiculopathy.  The report assessed that electrodiagnostic 
findings were consistent with mild lumbosacral radiculopathy.

A July 1997 Gulf War Referral Center hospital summary, based 
on the June 1997 EMG report, reflects diagnoses of mild left 
lumbosacral radiculopathy and mild sensory peripheral 
neuropathy in the lower extremities.

Testimony from an October 1999 personal hearing at the RO 
reflects the veteran's belief that he has generalized nerve 
damage.  He reported that two types of nerve damage were 
found on electromyography in June 1997, radiculopathy due to 
lumbar damage in his spine and sensory peripheral neuropathy.  
He testified that civilian doctors told him that peripheral 
neuropathy can come from toxic exposure.

At a February 2001 VA examination, the veteran complained of 
pain that went down the postero-lateral aspect of his left 
leg as well as the lateral aspect of his right leg.  The 
examiner diagnosed the veteran with lumbosacral radiculopathy 
and scheduled a prolonged study for April 2001.

An April 2001 VA neurodiagnostic study report states that 
there is no electrical evidence of an acute or chronic 
lumbosacral radiculopathy; that there is evidence of a right 
medial neuropathy at the wrist, possibly subclinical; and 
that a picture of peripheral neuropathy affecting the lower 
extremities is not seen.  

In a May 2001 addendum, the examiner reiterates the findings 
of the above April 2001 study results.

At a September 2002 VA examination, the veteran complained of 
pain in the small of his back in the lower aspect when 
driving.  He stated that the pain can go to the side and top 
of the thigh and down the lateral aspect of the calf and foot 
on the right side.  On the left, the pain goes to the side of 
the thigh and the lateral calf and the outer toes.  He has a 
chronic, tingling, numb feeling in the toes and the bottom of 
his feet that worsens when his radiating pain starts from his 
back.  Both sides are affected with the right more affected 
than the left.  

After a review of the record, including the above June 1997 
EMG and consultation reports and April 2001 VA 
neurodiagnostic study report, and completion of the physical 
examination, the examiner diagnosed the veteran with chronic 
low back pain with lumbosacral radiculitis.  The examiner 
noted that the veteran did not complain of generalized nerve 
damage or describe symptoms suggestive of sensory peripheral 
neuropathy in the legs.  The examiner stated that the 
veteran's complaints were referable to his back with 
radiating discomfort down the legs or radiculopathy, and that 
the chronic irritation of the bottom of the veteran's feet 
was attributable to chronic S1 root involvement.  The 
examiner stated that it is clear from reviewing the October 
[sic] 1997 EMG at the Houston VA that the sural sensory study 
showed slight "borderline normal" prolongation and that 
this prolongation is not seen on the most recent study.  The 
examiner concluded that sensory peripheral neuropathy of the 
lower extremities is not found on examination or by 
electrodiagnostic studies performed by the examiner.  

B.  Analysis

The Board acknowledges that a June 1997 EMG report suggested 
a diagnosis of mild sensory peripheral neuropathy.  The Board 
observes, however, that the report qualified the diagnosis 
with a notation that the condition could not be ruled out at 
that time.  The Board also notes that the concurrent June 
1997 EMG consultation report only provided a provisional 
diagnosis of peripheral neuropathy vs. radiculopathy, and 
assessed that electrodiagnostic findings were consistent with 
mild lumbosacral radiculopathy.

By contrast, the Board observes that a subsequent April 2001 
VA neurodiagnostic study report definitively stated that a 
picture of peripheral neuropathy affecting the lower 
extremities was not seen.  Further, the Board observes that a 
September 2002 VA examination report concluded that sensory 
peripheral neuropathy of the lower extremities was not found 
on examination or by electrodiagnostic studies performed by 
the examiner.  

The Board observes that the September 2002 VA examiner stated 
that it was clear from reviewing the October [sic] 1997 EMG 
report from the Houston VA Medical Center that the sural 
sensory study showed slight "borderline normal" 
prolongation and that this prolongation was not seen on the 
most recent study.  In this regard, the Board observes that 
there is no October 1997 EMG report of record, and that the 
examiner does not refer to an October 1997 EMG report in any 
other place in the examination report.  Based on the report 
language cited by the examiner, and given that there is no 
October 1997 report of record, the Board finds that the 
examiner was referring to the June 1997 VA EMG report.  

In light of the fact that the September 2002 VA examiner 
reviewed the June 1997 EMG report (the only record that 
suggests a diagnosis of mild sensory peripheral neuropathy), 
reviewed the findings of a new April 2001 neurodiagnostic 
study, conducted a physical examination, and concluded that 
the veteran does not have sensory peripheral neuropathy of 
the lower extremities, the Board attaches significant 
probative value to the conclusion reached by the examiner.  
This conclusion is supported by the contemporaneous evidence 
of record, which showed no definitive diagnosis of sensory 
peripheral neuropathy of the lower extremities.  Therefore, 
the Board finds that the veteran does not currently have a 
disability manifested by sensory peripheral neuropathy of the 
lower extremities.  In the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. 
Brown, 104 F3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Given the foregoing, the Board finds that there is no 
reasonable possibility that any additional assistance would 
aid in substantiating the veteran's claim for service 
connection for sensory peripheral neuropathy of the lower 
extremities.  Thus, the Board must conclude that, in the 
absence of competent medical evidence of a presently existing 
disability, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine is inapplicable.  
Accordingly, the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by chronic 
fatigue, also claimed as a manifestation of an undiagnosed 
illness, is denied.

Service connection for a disability manifested by sensory 
peripheral neuropathy of the lower extremities is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



